DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1, on page 9, that Sakai does not disclose that an icon size is switched from the enlarged version to a smaller version during a scrolling operation, examiner disagrees.  Paragraph 50 discloses “the effects processor displays an enlarged version of the medium icon located in the area of focus” thereby disclosing that the focused icon is larger prior to a scrolling operation.  While paragraph 52 discloses “the effect processor may display the medium icons in the same size as they are moved up or down and enlarge one of the medium icons when it settled in the area of focus as the up or down scroll is terminated” thereby disclosing that when a scroll operation starts all icons are reverted to the smaller size so that one may be enlarged at the end of the operation.  Therefore the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims define “one non-selected state selection image is displayed in a second manner” on page 1, line 12 and then “displays … one non-selected state selection image in the second manner” on page 2, line 3, and then further refers back to “the at least one non-selected state selection image in the second manner” thereby making it unclear as to which defined non-selected state selection image is being referred.  Examiner suggests more clearly defining the state selection images (i.e. “first selection image”, “second selection image”, etc.) to provide clarity to the present claims.  
Claim 14 is rejected for the same rationale provided in the rejection of claim 1 above.
Claims 2-13 and 15 are rejected because they incorporate the language of claims 1 and 14.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1)	Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 2011/0317192 by Fukuoka et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2007/0160345 by Sakai et al.
2)	Regarding claim 1, Fukuoka teaches an image processing apparatus, comprising: a storage device (figure 2, items 20b-20d); a display device (paragraph 34; UI); a touch-input sensing device (paragraph 40; display is touch sensitive); and a controller (figure 2, item 20a; a CPU) configured to execute: a display control processing in which: the controller controls the display device to display a plurality of selection images arranged each for receiving a selecting operation, the plurality of selection images comprising a selected state selection image being in a selected state and at least one non-selected state selection image being in a non-selected state different from the selected state (figure 3; paragraphs 49 and 55; plurality of selection icons are displayed with some in a selected state using slider 25 and others in a non-selected state outside the window of slider 25); the selected state selection image is displayed on the display device in a first manner indicating the selected state and the at least one non-selected state selection image is displayed in a second manner indicating the non-selected state and different from the first manner (figure 3; icons in the selected state are shown in area 23 for further 
	Fukuoka does not specifically teach the controller displays, in place of the selected state selection image that has been displayed in the first manner, one non-selected state selection image in the second manner in which a display manner of the one non-selected state selection image is changed from the first manner to the second manner, is displayed together with the at least one non-selected state selection image 
	Sakai teaches the controller displays, in place of the selected state selection image that has been displayed in the first manner, one non-selected state selection image in the second manner in which a display manner of the one non-selected state selection image is changed from the first manner to the second manner, is displayed together with the at least one non-selected state selection image in the second manner during a period in which a touch position of the scrolling operation  is being detected by the touch-input sensing device and scrolling all the selection images in the second manner during the operation (paragraphs 50 and 52; prior to scrolling the icon in an area of focus is enlarged and during scrolling, all icons are displayed in an unselected normal sized state until a particular icon settles in the area of focus at which time the particular icon is once again enlarged).
	Fukuoka and Sakai are combinable because they are both from the function display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Fukuoka and Sakai to add removing enlargement while scrolling.  The motivation for doing so would have been to remove unwanted information from the selection screen and to focus a user’s attention (paragraph 50).  Therefore it would have been obvious to combine Fukuoka with Sakai to obtain the invention of claim 1.

4)	Regarding claim 3, Fukuoka teaches the image processing apparatus according to claim 2, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display (i) the new selected state selection image in the first manner and (ii) at least one non-selected state selection image, which are not selected among the selection images, in the second manner (figure 4; after dragging new selected icons are displayed for selection while non-selected icons are displayed differently as shown).
5)	Regarding claim 4, Fukuoka teaches the image processing apparatus according to claim 2, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display (i) the new selected state selection image in the first manner and (ii) an image indicating a detail of the information that is information for executing image formation associated with the new selected state selection image, when the touch-input sensing device receives the display operation in a state in which at least one non-selected state selection image, which are not selected among the selection images, are displayed in the second manner (figure 6; selected icons display parameter information for the printing operation).

7)	Regarding claim 6, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner which is emphasized in comparison with the non-selected state selection image (figure 3; icons within slider window are visually emphasized in area 23 and by being bound by the window).
8)	Regarding claim 7, Fukuoka does not specifically teach the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which a color indicating the selected state is provided for the selection image.
	Sakai teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in 
	Fukuoka and Sakai are combinable because they are both from the function display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Fukuoka and Sakai to add coloring indicating selection.  The motivation for doing so would have been so that a user can distinguish selected icons (paragraph 41).  Therefore it would have been obvious to combine Fukuoka with Sakai to obtain the invention of claim 7.
9)	Regarding claim 8, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which an- 26 - image indicating the selected state is provided for the selection image (figure 3; slider box 25 is an “image” that indicates the selection state).
10)	Regarding claim 9, Fukuoka teaches the image processing apparatus according to claim 8, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which the selection image is surrounded by the image indicating the selected state (figure 3; slider box surrounds selected icons).
11)	Regarding claim 10, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing 
12)	Regarding claim 11, Fukuoka teaches The image processing apparatus according to claim 1, wherein the controller is configured to execute: an image-formation setting screen display processing in which when an instruction for displaying an image-formation setting screen for setting an image-formation parameter is received, the controller controls the display device to display the image-formation setting screen (paragraph 45; copy key can be pressed); an image-formation parameter storing processing in which an instruction for setting the image-formation parameter is received after the image-formation setting screen is displayed in the image-formation setting screen display processing, the controller stores the image-formation parameter based on the received instruction, into the storage device (figure 6; specific parameter selections can be made); and the image-formation control processing in which when an operation on an instruction button for receiving the instruction for performing image formation is received in the state in which the selection images are being displayed on the display device by the display control processing, the controller causes image formation based on the image-formation parameter stored in advance in the image-formation parameter storing processing (paragraphs 165 and 190; printing operation can be selected using the user selected parameters).
13)	Regarding claim 12, Fukuoka teaches the image processing apparatus according to claim 11, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display, with the 
14)	Regarding claim 13, Fukuoka teaches the image processing apparatus according to claim 1, wherein the image formation of the image to be output is printing of the image in the image processing apparatus (paragraph 190; printing can be selected).
15)	Claims 14 and 15 are taught in the same manner as described in the rejections of claims 1 and 13 above, respectively, with the exception of the limitation: a non-transitory storage medium storing a plurality of instructions executable by a processor of an image processing apparatus (Fukuoka figure 2, items 20b – 20d; various storage mediums).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672